DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

New claims 25-35 are acknowledged. 

Claim Objections
The claim set filed on 5/12/22 is objected to because of the following informalities:  The status identifiers of the withdrawn claims are incorrect. Appropriate correction is required.

Election/Restrictions
Applicant's election with traverse of Invention II in the reply filed on 1/12/22; and 5/12/22 is acknowledged.  
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). The examiner notes that Inventions I, II and III were never identified as Species. See the Election/Restriction requirement mailed on 9/20/21. 
Applicant's election with traverse of Species A-I and Species C-II in the reply filed on 5/12/22 is acknowledged.  Applicant’s arguments have been considered but are not persuasive. There is a search and/or examination burden for the patentably distinct species because: the inventions require a different field of search (for example employing different search queries); the prior art applicable to one invention would not likely be applicable to another invention; and the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Each identified species are clearly presented as district invention in the claims. The examiner does not see evidence that the species are not mutually exclusive characteristics. 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-20, 24, 27 and 29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Note: In the applicant’s Interview Summary, applicant appears to group Invention III (claim 24) with the elected Invention II. The examiner and applicant did not discuss anything about the non-elected claim 24 during the interview. The examiner never stated that claim 24 will be grouped with the non-elected Invention III. What would have been the point of the election/restriction requirement?

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-23, 25, 26, 28 and 30-35 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, it is unclear if applicant intends to positively claim: (a) a reagent container that contains the reagent, the reagent container comprising a mouth portion which protrudes upwards from an upper surface of the reagent container, an opening being formed at an upper end of the mouth portion, as part of the claimed subject matter. 
The limitation: “a holder configured to hold…” means that the reagent container is not claimed as part of the claimed subject matter. In addition, the claimed holder is not defined with any specific structural elements. Any device capable of holding/housing meets the claimed holder. 
Claim 1 is drafted in a way that (a) is not required to be elements of the instant invention. While applicant may intend for (a) to be elements of the invention, there is no requirement for (a) to be elements of the instant invention/system. The elements (a) can be elements of a separate device(s) to which the claimed device is or may be operably connected to.
The claim as drafted only requires that the holder to be structurally capable of holding something. If applicant intends for such structures to be considered elements of the invention, the examiner requires applicant to clarify this by amending the claim to positively list the elements (a) in the claim. 
Applicant appears to attempt to further define the claimed elements in relationship to how applicant intends for the respective elements to be function/fit with the unclaimed (a). The structure of a device is not defined or further structurally limited by applicant’s intended function or intended structural arrangement of the device with other unclaimed elements. Similar rationale applies to claim 32 which is drafted with respect to unclaimed suction tube.  
Functional limitation(s) should reflect a functional relationship(s) between claimed elements and should functionally limit the combination of the claimed elements where specific structural corporative relationships of the claimed elements are recited.
The lid and the support portion limitations are drafted with respect to the unclaimed (a). In addition, for instance, the shape and/or orientation of the reagent container is not structurally defined. It is unclear what applicant means by: “an internal diameter of the side wall is greater than an external diameter of the mouth portion.” It is unclear what applicant means by: “a top surface and a tubular side wall.” What is considered top/above; side; downward?? How are the surface and the tubular side wall arranged such that it forms a device which can be considered a lid? The detail of the specification will not be read into the claims. 
The support portion limitation is purely defined with respect to how applicant intends to use and arrange the claimed elements with respect unclaimed elements. It is unclear what applicant means by: “configured to move the lid to bring a lower end of the side wall into contact with the upper surface of the reagent container around the mouth portion.” The claim is replete with narrative intended function phrases that do not further structurally define the claimed device.
The same applies to claim 22. Furthermore, the when clause in claim 22 renders to claim unclear. It is not clear if the limitation following or preceding the phrase “when…” are part of the invention. The "when phrase” clearly indicates conditional usage. In addition, the recitation: “the lid is formed so as to have…” is drafted as applicant’s intended arrangement/function. In US patent practice, the claimed structural elements should be defined with respect to structural specificity and not in terms of applicant’s intended function/arrangement of the claimed structural elements with unclaimed structural elements. 
The same applies to limitations: “the lid covers the mouth portion to form the airtight space between the lid, and the opening end surface and the engagement portion;” “wherein the tubular side wall comes into contact with an outer surface of the reagent container around the mouth portion to form an airtight space between the lid and the mouth portion;” “so as to be movable to a closed position at which the lid covers the mouth portion of the reagent container, and to an opened position at which mounting and removal of the reagent container to/from the holder is allowed;” “supports a bottom portion of the reagent container, and a lateral portion that opposes an outer surface of the reagent container;” and “on which the reagent container is mounted so as to be inclined, and the lid is configured to form the airtight space between the lid and the mouth portion of the inclined reagent container,” in claims 25, 28, 30, 34 and 35. 
In addition, that examiner nots that the recitations: (claim 25) “wherein the mouth portion is a portion comprising: an opening end surface in which an opening of the reagent container is formed; and an engagement portion that is engaged with a cap for sealing the opening;” (claim 26) “wherein the engagement portion of the mouth portion is a screw portion that is engaged with the cap;” are not given patentable weight even if those references further limit the unclaimed (a). Claim 26 is entirely about unclaimed (a). It is unclear how the claim can be considered further structurally limiting of claims 21 or 25. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-23, 25, 26, 28 and 30-35 are rejected under 35 U.S.C. 103 as being unpatentable over Higgins (US 20170239651).
As best understood from the instant claim language, regarding claims 21-23, 25, 26, 28 and 30-35, Higgins discloses (Fig. 4-Fig.19; [0082]-[0086]) a rack having a holder with a hinged lid, which enclose a content enclosed in the holder in an air-tight manner (abstract) without the lid portion being into contact with the reagent container mouth.
The lid comprises a top surface and a tubular side wall extending downwards from the top surface, wherein an internal diameter of the side wall is greater than what is housed in the holder (Fig. 4-Fig.19). The lid and the holder are connected via a hinged support portion (Fig. 4-Fig.19). 
FIG. 6 shows a side view of the embodiment of an enclosing holder shown in FIG. 4, showing the integrated hinge portions (8, 10) on the holder top (6) and base (5), respectively. The holder top (6) comprises a Schrader valve (14) and an integrated handle (7) and a latch (11). Holder base (5) comprises a plurality of feet (20) and catch (13) engaging latch (11).
FIG. 14 shows an embodiment of an enclosing holder in a closed state. In the embodiment shown, top (6) of the enclosing holder comprises an integral handle (7) and a latch (11). As depicted, latch (11) comprises a latch release (11a) that can be actuated, e.g., lifted, to disengage latch (11) from catch (13) on holder base (5). In some embodiments the top (6) comprises a spring, e.g., a compression or torsion spring (9) in the handle (7), to maintain latch (11) in a position to engage catch (13), e.g., when the latch is in an engagement position and when there is an absence of pressure (e.g., by a user) on latch release (11a). In preferred embodiments, latch release (11a) is an integral portion of latch (11).
[0063] In some embodiments, an enclosing holder comprises a holder top (6) attached to holder base (5), e.g., via a hinge. In preferred embodiments, the holder top (6) and/or the holder base (5) comprise integrated hinge portions ((8) and (10), respectively) that together form a hinge attaching the top to the base. As used herein, the terms "integrated" and "integral," as used in reference to hinges, handles, and other features of a holder top and/or holder base, are used interchangeably to refer to features that are attached to the top or base in a non-movable, non-removable manner, e.g., that are cast as part of the top or base, or are machined into the top or base. In some embodiments, integrated features may be separately manufactured and then affixed to an existing top or base, e.g., by brazing or welding. In preferred embodiments, the holder base and/or the holder top are cast with integrated components, e.g., hinge portions, in place. 
[0072] In some embodiments, an enclosing holder comprises a port or valve for altering the gas contents of a closed enclosing holder. For example, in some embodiments, it is useful to create a negative pressure within the holder as a means of preventing out-flow of contents in the event of a leak from an enclosed container, while in other embodiments it is useful to vent pressure, e.g., pressure arising from an increase in temperature within the sealed enclosing holder. In some embodiments, it may be useful to introduce a particular gas, e.g., an inert gas such as nitrogen, into the vessel. To facilitate the movement of gases into or out of a sealed enclosing holder without opening the vessel, in certain preferred embodiments, the enclosing holder comprises a suitable valve, e.g., a Schrader valve (14), for adding or removing gas (e.g., air, nitrogen) from the enclosing holder when the enclosing holder is in a closed, e.g., locked, configuration.
Higgins does not explicitly disclose that the holder is configured for containing a container for housing reagent and that the rack is used in a specimen analyzer configured to analyze a specimen by use of a reagent. 
However, Higgins discloses that the holder can be configured for containing a container including biological and chemical samples. 
The examiner respectfully submits that the device of Higgins is structurally capable of housing a container including reagents. 
The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”
	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOGO SASAKI whose telephone number is (571)270-7071. The examiner can normally be reached Monday-Thursday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHOGO . SASAKI
Primary Examiner
Art Unit 1798



/SHOGO SASAKI/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        6/17/2022